DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1:
Step 1: Do this claim fall within a statutory category? YES. The claim recites a series of steps and, therefore, is a process. 
monitoring data processing efficiency information for a cluster deployed with a first configuration in a computing environment;  
determining when the data processing efficiency information meets at least one criterion to transition the cluster from the first configuration to a second 
configuration;  when the data processing efficiency information meets the at 
least one criterion, identifying an optimized configuration for the cluster;  
and initiating implementation of the optimized configuration as the second 
configuration for the cluster.
Step 2A prong one: Does the steps of monitoring, determining, identifying, and initiating fall within these grouping: Mathematical Concepts, Mental Processes, Certain Methods of Organizing Human Activity? YES – The steps of monitoring, determining, identifying, and initiating is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the citation of generic computer components, fall within grouping of Mental Processes. Thus, the claim recites Mental Processes. A person can monitoring data processing efficiency information for a cluster deployed with a first configuration in a computing environment;  determining when the data processing efficiency information meets at least one criterion to transition the cluster from the first configuration to a second configuration;  when the data processing efficiency information meets the at least one criterion, identifying an optimized configuration for the cluster;  and initiating implementation of the optimized configuration as the second configuration for the cluster in her mind, or using a pen and paper. As such, the recited acts of monitoring, determining, identifying, and initiating here reasonably can be characterized as involving mental processes, including evaluation and judgment. The 2019 Guidance expressly recognizes mental processes as constituting an abstract idea. 2019 Guidance, 84 Fed. Reg. at 52. Accordingly, the limitations recite a judicial exception to patent-eligible subject matter under step 2A, prong 1, of the 2019 Guidance.
Step 2A prong two: Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? Yes. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As discussed previously with respect to Step 2A Prong Two, in additional to the monitoring, determining, identifying, and initiating limitations that are the abstract idea, claim 1 recites: monitoring data processing efficiency information for a cluster deployed with a first configuration in a computing environment;  determining when the data processing efficiency information meets at least one criterion to transition the cluster from the first configuration to a second configuration;  when the data processing efficiency information meets the at least one criterion, identifying an optimized configuration for the cluster;  and initiating implementation of the optimized configuration as the second configuration for the cluster.  These additional limitations, however, do not integrate the judicial exception into a practical application.
The steps of “monitoring data processing efficiency information for a cluster deployed with a first configuration in a computing environment;  determining when the data processing efficiency information meets at least one criterion to transition the cluster from the first configuration to a second configuration;  when the data processing efficiency information meets the at least one criterion, identifying an optimized configuration for the cluster;  and initiating implementation of the optimized configuration as the second configuration for the cluster as recited in claim 1, are general in nature and lack a particular implementation that would impose a meaningful limit on the judicial exception.
The claims may not preempt all ways of when the data processing efficiency information meets the at least one criterion, identifying an optimized configuration for the cluster; and initiating implementation of the optimized configuration as the second configuration for the cluster as recited in claim 1, for example, fails to persuade us that claim 1 integrates the judicial exception into a practical application. See Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (“[T]he absence of complete preemption does not demonstrate patent eligibility.”); see also BSG Tech. LLCv. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018) (explaining that a claim does not become eligible merely because “it recites limitations that render it narrower than the abstract idea”).
Claim 1 does not integrate the judicial exception into a practical application. Accordingly, claim 1 is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept? No.
Because claim 1 is directed to an abstract idea, the additional elements of those claims, individually and in combination, to determine whether the claims provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). See 2019 Guidance, 84 Fed. Reg. at 56. In doing so, we consider whether the additional elements, individually and in an ordered combination, are well-understood, routine, and conventional. Id.; see also Alice, 573 U.S. 208 at 217. The claims do not contain any additional elements, individual or in combination, that amount to significantly more than the abstract idea. 
As we explain above, the limitation “initiating implementation of the optimized configuration as the second configuration for the cluster” represents extra-solution activity because it is a mere nominal or tangential addition to the claim, i.e., a generic presentation of the collected and analyzed data. See Elec. Power Grp., 830 F.3d at 1354; see also SAP America, Inc. v. InvestPic, LLC, 890 F.3d at 1021 (“[Mjerely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis.”)
Finally, when viewed in an ordered combination, the additional elements in claim 1 do no more than automate the mental processes used in surveying techniques. The additional elements, individually and in combination, therefore, fail to provide an inventive concept such that the claims recite “significantly more” than an abstract idea.
Claim 11 is similar to claim 1 but recites an apparatus includes a non-transitory computer readable medium having a computer readable program embodied therein, wherein the computer readable program, when executed on a computing device to performs a method similar as in claim 1. This amounts to nothing more than instructions to implement the abstract idea on a computer, which fails to integrate the abstract idea into a practical application. See 2019 Guidance, 84 Fed. Reg. at 55. Additionally, using instructions to implement an abstract idea on a generic computer “is not ‘enough’ to transform an abstract idea into a patent-eligible invention.” Alice, 573 U.S. at 226. Therefore, the rejection of claim 11 for the same reason discussed above with regard to the rejection of claim 1.
Claim 18 is cited a method similar to claim 1. Therefore, the rejection of claim 18 for the same reason discussed above with regard to the rejection of claim 1.
Dependent claims 2-10, 12-17, and 19-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there is no additional element(s) in the dependent claims that impose any meaningful limits on practicing the abstract idea.	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,281,551.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both comprising substantially the same elements as follows:
US application 17/652,997
1. A method comprising: monitoring data processing efficiency information for a cluster deployed with a first configuration in a computing environment; determining when the data processing efficiency information meets at least one criterion to transition the cluster from the first configuration to a second configuration; when the data processing efficiency information meets the at least one criterion, identifying an optimized configuration for the cluster; and initiating implementation of the optimized configuration as the second configuration for the cluster.
7. The method of claim 1, wherein identifying the optimized configuration to the cluster comprises: identifying a data processing service associated with the cluster; identifying one or more other clusters executing the data processing service; determining data processing efficiency information associated with the one or more other clusters; identifying the optimized configuration for the cluster based on the data processing efficiency information associated with the one or more other clusters and configuration differences between the cluster and the one or more other clusters.
10. The method of claim 1, wherein identifying an optimized configuration for the cluster comprises: identifying data processing efficiency information associated with one or more previous configurations of the cluster; identifying the optimized configuration for the cluster based on the data processing efficiency information associated with the one or more previous configurations of the cluster and configuration differences between the first configuration of the cluster and the one or more previous configurations of the cluster.
2. The method of claim 1, wherein the data processing efficiency information comprises a data processing rate from a storage repository.
3. The method of claim 2, wherein the storage repository comprises a distributed file system or object storage system.
4. The method of claim 2, wherein the data processing efficiency information comprises physical resource allocation information for the cluster.
5. The method of claim 1, wherein the data processing efficiency information comprises a score indicative of a relationship between a data processing rate of the cluster to a physical resource allocation to the cluster.

6. The method of claim 1, wherein the second configuration comprises one or more different configuration attributes than the first configuration, wherein the one or more different configuration attributes comprise processing resources for virtual or physical nodes of the cluster, memory resources for virtual nodes of the cluster, a data processing service version for the cluster, or a quantity of virtual nodes in the cluster.
8. The method of claim 1, wherein determining when the data processing efficiency information meets at least one criterion to transition the cluster from the first configuration to a second configuration comprises determining when a first data processing efficiency score associated with the first configuration fails to satisfy a threshold efficiency value.
9. The method of claim 1, wherein the cluster comprises a plurality of containers.
11. An apparatus comprising: one or more non-transitory computer readable storage media; a processing system operatively coupled to the one or more non-transitory computer readable storage media; and program instructions stored on the one or more non-transitory computer readable storage media that, when executed by the processing system, direct the processing system to: monitor data processing efficiency information for a cluster deployed with a first configuration in a computing environment, wherein the cluster comprises a plurality of containers; determine when the data processing efficiency information meets at least one criterion to transition the cluster from the first configuration to a second configuration; when the data processing efficiency information meets the at least one criterion, identify one or more suggested configuration modifications for the cluster; generate, for display, a notification to indicate the one or more suggested configuration modifications; identify a selection of at least one modification for the cluster from the one or more suggested configuration modifications; and initiate implementation of the at least one modification to transition the cluster from the first configuration to the second configuration.
14. The apparatus of claim 11, wherein the data processing efficiency information comprises a score indicative of a relationship between a data processing rate of the cluster to a physical resource allocation to the cluster.
12. The apparatus of claim 11, wherein the data processing efficiency information comprises a data processing rate from a storage repository.
13. The apparatus of claim 12, wherein the data processing efficiency information comprises physical resource allocation information for the cluster.
15. The apparatus of claim 11, wherein identifying the one or more suggested configuration modifications for the cluster comprises: identifying a data processing service associated with the cluster; identifying one or more other clusters executing the data processing service; determining data processing efficiency information associated with the one or more other clusters; and identifying the one or more suggested configuration modifications for the cluster based on the data processing efficiency information associated with the one or more other clusters and configuration differences between the cluster and the one or more other clusters.


16. The apparatus of claim 11, wherein identifying the one or more suggested configuration modifications for the cluster comprises: identifying data processing efficiency information associated with one or more previous configurations of the cluster; identifying the one or more suggested configuration modifications based on the data processing efficiency information associated with the one or more previous configurations of the cluster and configuration differences between the first configuration of the cluster and the one or more previous configurations of the cluster.


17. The apparatus of claim 16, wherein the plurality of containers executes a distributed data processing service to process data from a storage repository comprising a distributed file system.
18. A method comprising: monitoring data processing efficiency information for a cluster deployed with a first configuration in a computing environment; determining when the data processing efficiency information meets at least one criterion to transition the cluster from the first configuration to a second configuration; when the data processing efficiency information meets the at least one criterion, identifying data processing efficiency information associated with one or more other configurations for the cluster; identifying one or more suggested configuration modifications for the cluster based on the data processing efficiency information associated with one or more other configurations for the cluster; and generating for display, a notification to indicate the one or more suggested configuration modifications; identifying a selection of at least one modification for the cluster from the one or more suggested configuration modifications; and initiating implementation of the at least one modification to transition the cluster from the first configuration to the second configuration.
19. The method of claim 18, wherein the data processing efficiency information comprises a score indicative of a relationship between a data processing rate of the cluster to a physical resource allocation to the cluster.
20. The method of claim 18, wherein the plurality of containers executes a distributed data processing service to process data from a storage repository comprising a distributed file system.
US Patent No. 11,281,551
1. A method comprising: monitoring data processing efficiency information for a cluster deployed with a first configuration in a computing environment, the data processing efficiency information being relative to physical resource allocation to the cluster; determining when the data processing efficiency information meets at least one criterion to transition the cluster from the first configuration to a second configuration; in response to the data processing efficiency information meeting the at least one criterion, identifying an optimized configuration for the cluster, the identifying including: identifying a data processing service associated with the cluster, identifying one or more other clusters executing the data processing service, determining data processing efficiency information associated with the one or more other clusters, and identifying the optimized configuration for the cluster based on the data processing efficiency information associated with the one or more other clusters and configuration differences between the cluster and the one or more other clusters, or identifying data processing efficiency information associated with one or more previous configurations of the cluster, and identifying the optimized configuration for the cluster based on the data processing efficiency information associated with the one or more previous configurations of the cluster and configuration differences between the first configuration of the cluster and the one or more previous configurations of the cluster; and implementing the optimized configuration to modify the cluster to the second configuration.


2. The method of claim 1, wherein the data processing efficiency information comprises a data processing rate from a storage repository.
3. The method of claim 2, wherein the storage repository comprises a distributed file system or object storage system.
4. The method of claim 2, wherein the data processing efficiency information comprises physical resource allocation information for the cluster.
5. The method of claim 1, wherein the data processing efficiency information comprises a score indicative of a relationship between a data processing rate of the cluster to the physical resource allocation to the cluster.
6. The method of claim 1, wherein the second configuration comprises one or more different configuration attributes than the first configuration, wherein the one or more different configuration attributes comprise processing resources for virtual or physical nodes of the cluster, memory resources for virtual nodes of the cluster, a data processing service version for the cluster, or a quantity of virtual nodes in the cluster.
7. The method of claim 1, wherein determining when the data processing efficiency information meets at least one criterion to transition the cluster from the first configuration to a second configuration comprises determining when a first data processing efficiency score associated with the first configuration fails to satisfy a threshold efficiency value.
8. The method of claim 1, wherein the cluster comprises a plurality of containers.
9. An apparatus comprising: a non-transitory computer readable storage media; a processing system operatively coupled to the non-transitory computer readable storage media; and program instructions stored on the non-transitory computer readable storage media that, when executed by the processing system, direct the processing system to: monitor data processing efficiency information for a cluster deployed with a first configuration in a computing environment, wherein the cluster comprises a plurality of containers, and the data processing efficiency information comprises a score indicative of a relationship between a data processing rate of the cluster to a physical resource allocation to the cluster; determine when the data processing efficiency information meets at least one criterion to transition the cluster from the first configuration to a second configuration; when the data processing efficiency information meets the at least one criterion, identify one or more suggested configuration modifications for the cluster; generate, for display, a notification to indicate the one or more suggested configuration modifications; identify a selection of at least one modification for the cluster from the one or more suggested configuration modifications; and implement the at least one modification to transition the cluster from the first configuration to the second configuration.


10. The apparatus of claim 9, wherein the data processing efficiency information comprises a data processing rate from a storage repository.
11. The apparatus of claim 10, wherein the data processing efficiency information comprises physical resource allocation information for the cluster.
12. The apparatus of claim 9, wherein the program instructions that direct the processing system to identify the one or more suggested configuration modifications for the cluster include instructions that direct the processing system to: identify a data processing service associated with the cluster; identify one or more other clusters executing the data processing service; determine data processing efficiency information associated with the one or more other clusters; and identify the one or more suggested configuration modifications for the cluster based on the data processing efficiency information associated with the one or more other clusters and configuration differences between the cluster and the one or more other clusters.
13. The apparatus of claim 9, wherein the program instructions that direct the processing system to identify the one or more suggested configuration modifications for the cluster include instructions that direct the processing system to: identify data processing efficiency information associated with one or more previous configurations of the cluster; identify the one or more suggested configuration modifications based on the data processing efficiency information associated with the one or more previous configurations of the cluster and configuration differences between the first configuration of the cluster and the one or more previous configurations of the cluster.
14. The apparatus of claim 13, wherein the plurality of containers executes a distributed data processing service to process data from a storage repository comprising a distributed file system.
15. A method comprising: monitoring data processing efficiency information for a cluster deployed with a first configuration in a computing environment, wherein the data processing efficiency information comprises a score indicative of a relationship between a data processing rate of the cluster to a physical resource allocation to the cluster; determining when the data processing efficiency information meets at least one criterion to transition the cluster from the first configuration to a second configuration; in response to the data processing efficiency information meeting the at least one criterion, identifying data processing efficiency information associated with one or more other configurations for the cluster; identifying one or more suggested configuration modifications for the cluster based on the data processing efficiency information associated with one or more other configurations for the cluster; generating for display, a notification to indicate the one or more suggested configuration modifications; identifying a selection of at least one modification for the cluster from the one or more suggested configuration modifications; and implementing the at least one modification to transition the cluster from the first configuration to the second configuration.

16. The method of claim 15, wherein the plurality of containers executes a distributed data processing service to process data from a storage repository comprising a distributed file system.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 11-13, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Surarla et al. (US 2014/0136456 A1). 
Regarding claim 1, Surarla et al. disclose a method comprising: monitoring data processing efficiency information for a cluster deployed with a first configuration in a computing environment (para. [0043]); determining when the data processing efficiency information meets at least one criterion to transition the cluster from the first configuration to a second configuration (para. [0095], [0112]); when the data processing efficiency information meets the at least one criterion, identifying an optimized configuration for the cluster (para. [0128]); and initiating implementation of the optimized configuration as the second configuration for the cluster (para. [0129]).
Regarding claims 11 and 18, Surarla et al. disclose an apparatus comprising: one or more non-transitory computer readable storage media; a processing system operatively coupled to the one or more non-transitory computer readable storage media; and program instructions stored on the one or more non-transitory computer readable storage media that, when executed by the processing system (para. [0051]), direct the processing system to: monitor data processing efficiency information for a cluster deployed with a first configuration in a computing environment (para. [0043]), wherein the cluster comprises a plurality of containers (para. [0005]); determine when the data processing efficiency information meets at least one criterion to transition the cluster from the first configuration to a second configuration (para. [0095], [0112]); when the data processing efficiency information meets the at least one criterion, identify one or more suggested configuration modifications for the cluster (para. [0072], [0075]); generate, for display, a notification to indicate the one or more suggested configuration modifications (para. [0067]); identify a selection of at least one modification for the cluster from the one or more suggested configuration modifications (para. [0087]); and initiate implementation of the at least one modification to transition the cluster from the first configuration to the second configuration (para. [0129]).
Regarding claims 2 and 12, Surarla et al. disclose the data processing efficiency information comprises a data processing rate from a storage repository (para. [0167]).
Regarding claims 3 and 20, Surarla et al. disclose the storage repository comprises a distributed file system or object storage system (para. [0052]).
Regarding claims 4 and 13, Surarla et al. disclose the data processing efficiency information comprises physical resource allocation information for the cluster (para. [0072], [0075]).
Regarding claim 9, Surarla et al. disclose the cluster comprises a plurality of containers (para. 0005]).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:30am – 4:00pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862